Citation Nr: 0204086	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  94-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee 
disability. 

(The issue of entitlement to an initial evaluation in excess 
of 10 percent for a low back disability, will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from February 1979 to May 1982 and with the 
United States Army from July 1983 to July 1992 and from April 
1994 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which denied service connection for a right 
knee disability.  In January 1996, the claims file was 
transferred to the RO in Muskogee, Oklahoma.  

During the pendency of this appeal, the veteran had also 
claimed entitlement to service connection for peptic ulcer 
disease, headaches and a left wrist disability.  In a March 
1994 decision, the hearing officer granted service connection 
for gastritis and headaches.  In a June 1998 rating decision, 
the RO granted service connection for a left wrist 
disability.  The veteran has not expressed disagreement with 
the "down- stream" issues of either the effective date or 
disability evaluations assigned to each disability; 
therefore, these matters are not before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The 
only issue remaining for appellate review is the one listed 
on the front page of this decision. 

The Board is undertaking additional development on the issue 
of entitlement to an initial evaluation in excess of 10 
percent for a low back disability pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.

A review of the record reflects that the veteran has raised 
the issue of entitlement to a total rating for compensation 
purposes by reason of individual unemployability due to 
service connected disabilities (TDIU).  As this issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of a right knee 
disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

The veteran's accredited representative has asserted that the 
Board has a responsibility to ensure that all developmental 
and notification actions required by the Veterans Claims 
Assistance Act (VCAA) have been completed in full.  See the 
March 28, 2002 Written Brief Presentation.

During the pendency of the appeal, the VCAA became effective.  
This liberalizing legislation is applicable to the 
appellant's claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

As discussed below, records from the veteran's first period 
of service with the United States Marine Corps are not 
contained in the claims file.  The record shows that the RO 
was informed after several attempts to locate the records 
that they had been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  While the veteran 
indicated during an August 1995 VA examination that he had 
undergone a physical at the Swedish Hospital in July 1995 for 
the Department of Transportation, the RO specifically 
requested that he submit a copy of the examination report 
(see the July 1998 letter from the RO to the veteran).  
However, the veteran did not respond to the RO's request.  In 
addition, the veteran claimed that he had sent his service 
medical records to the VA Medical Center in Wichita, Kansas.  
However, a response from that facility in July 1998 reflects 
that they did not have any of the veteran's service medical 
records.  The RO informed the veteran in an October 1993 
Statement of the Case and in a November 1997 Supplemental 
Statement of the Case of evidence necessary to support his 
claim.  Finally, the veteran testified at a March 1994 
hearing at the RO in Wichita, Kansas with respect to his 
claim for service connection for a right knee disability. 

In light of the foregoing, the Board concludes that VA's duty 
to assist has been accomplished in this case and that this 
issue may be decided on its merits.

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2001).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") stated that "a veteran need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).


I.  Factual Background

The veteran essentially contends that he injured his right 
knee during his first period of active service with the 
United States Marine Corps, that he reinjured it during his 
second period of service with the United States Army, and 
that he currently has pain behind the kneecap.  

As noted previously, service medical records from the 
veteran's first period of service with the United States 
Marine Corps are not available as they were apparently 
destroyed by a 1973 fire at the NPRC.  Available service 
medical records from the veteran's second period of service 
with the United States Army were submitted by the veteran and 
are of record.  A review of these records reflect that in 
early August 1984, the veteran complained of having right 
knee pain for a week, which was localized to below the 
patella  There was no evidence of any trauma, swelling or 
effusion of the right knee.  An examination the right knee 
was essentially normal with some limited extension.  An 
assessment of right knee pain probable retropatellar pain 
syndrome (RPPS) was entered.  When the veteran was seen for 
right knee pain in late August 1984, an assessment of RPPS 
was entered.  In October 1985, the veteran complained of 
having right knee problems while running, and cramping and 
sore shins.  It was noted that the veteran had a history of 
right knee problems.  There was no evidence of any edema or 
discoloration on examination of the right knee.  The veteran 
had good range of motion.  He had pain when he tightened his 
quadriceps.  There was tenderness to palpation to the right 
and left shins.  An assessment of "R knee + L+R shins" was 
entered.  The veteran was referred to a physicians assistant, 
and a diagnosis of overuse syndrome was recorded.  A June 
1992 separation examination report reflects that the 
veteran's lower extremities were normal.  A Report of Medical 
History, dated in June 1992, reflects that the veteran 
indicated that he did not know if he had a "trick" or 
locked knee.  He related that his right knee was "bad."  
The examining physician indicated that the veteran had 
occasional right knee pain.  Service medical records from the 
veteran's third period of service with the United States Army 
are negative for evidence of right knee pathology.   

Numerous private and VA medical records, dating from 1992-
1997, reflect that when the veteran was examined by VA in 
October 1992, a month after separation from his first period 
of service in September 1992, and during an April 1994 VA 
orthopedic examination, the right knee was described as 
normal.  The remaining medical reports do not reflect any 
clinical evidence of any right knee pathology.

II.  General service connection laws and regulations

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  If 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disability may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp.2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

III.  Analysis

As to the issue of entitlement to service connection for 
right knee disability, there is no competent medical evidence 
that the veteran currently has a medical diagnosis of a right 
knee disability and there is no evidence of arthritis of the 
right knee to a compensable degree within a year of service 
discharge.  Although the veteran has maintained that he first 
injured his right knee during his first period of service 
with the United States Marine Corps and records from his 
second period of service with the United States Army reflect 
that he was seen on a couple of occasions for right knee 
pain, there is still no post-service evidence of any chronic 
right knee disability.  With regard to the requirement of 
medically diagnosed current disability, the Court has held 
that "[i]n order for the veteran to be awarded a rating for 
service-connected [disability], there must be evidence both 
of a service- connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no competent medical evidence that the 
appellant currently has a right knee disability, the Board 
must find that a grant of the veteran's claim of entitlement 
to service connection for a right knee disability is not 
warranted.

After a review of the evidence of record, the Board finds 
that there is no medical evidence of record to demonstrate 
that the veteran currently has a right knee disability which 
is etiologically related to his periods of service with the 
United States Marine Corps and United States Army.  With 
regard to the veteran's assertions and hearing testimony at 
the RO in Wichita, Kansas in March 1994 that he currently has 
a right knee disability which had its onset during service, 
the Board notes that a lay person such as the veteran is 
competent to describe symptoms observed at any time, but he 
is not competent to offer evidence which requires medical 
knowledge, such as a determination of medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Stadin 
v. Brown, 8 Vet. App. 280, 284 (1995).


ORDER

Service connection for a right knee disability is denied. 



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

